Citation Nr: 0902534	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as right leg disorder, right foot disorder, and right 
arm disorder due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Attorney-
at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992, including service in the Persian Gulf. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, among other issues, 
service connection for Parkinson's disease, claimed as right 
leg disorder, right foot disorder, and right arm disorder due 
to undiagnosed illness.

In August 2006, the Board remanded the claim for further 
development. Due to information obtained subsequent to the 
Board's August 2006 action, the Board must again REMAND the 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC for compliance with mandatory directive of 
both statute and caselaw.  VA will notify the veteran if 
further action is required on his part.


REMAND

In September 2006, the veteran's spouse submitted a statement 
in support of the veteran's claim, reporting that the veteran 
was in receipt of Social Security Administration (SSA) 
disability benefits due to his Parkinson's disease. The SSA 
records are not in the claims file, and VA has a statutory 
duty to obtain these records. 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2); see Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 
These records should be obtained on remand. Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Additionally, in June 2008, the veteran appointed Stephan J. 
Freeman, Esquire, as his representative in this case. In 
December 2008, his former representative, the American 
Legion, commented on the record as the veteran's accredited 
representative. On remand, the RO/AMC should clarify the 
status of the veteran's representation. 38 C.F.R. § 20.601 
(2008).  
Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for Parkinson's 
disease, right leg, right foot, or right 
arm disorder that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. The RO/AMC will obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision. Associate 
those records with the claims folder.

3. The RO/AMC will clarify the veteran's 
representation status. If necessary, an 
appropriate POA should be associated with 
the claims folder. 

4. Thereafter, the RO/AMC will 
readjudicate the issue on appeal. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his appropriate 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal. 
They should be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





